Detailed Action
This is the first office action on the merits for US application number 16/540,833.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species e) of Figs. 5A and 5B in the reply filed on September 21, 2021 and November 29, 2021 is acknowledged, which indicated that claims dated November 29, 2021 are drawn exclusively from subject matter disclosed with respect to the elected species of Figs. 5A and 5B and the accompanying description.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/642,426 and 62/457,962, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/642,426 and 62/457,962, fails to provide adequate support for ‘a malleable material that permits shaping between a first unbent configuration and a second bent configuration having a bend radius ranging from about .5 to about 2 cm’ of claim 35 lines 2-4, “an insulating layer” of claim 35 line 5, ‘a conductive line printed on or over the insulating layer,’ of claim 43 for the elected species of Figs. 5A and 5B, “the malleable surgical retractor having a first unbent configuration and a second bent configuration having a bend radius of between about .5 cm and about 2 cm” of claim 43 lines 3-5, “malleable surgical retractor comprises a length of between about 25 cm and about 40 cm and comprises a width of between about 2 cm and 5 cm” of claim 44 for the elected species of Figs. 5A and 5B, “malleable surgical retractor of claim 43, comprising a thickness of between about 0.5 mm and about 1 mm” of claim 45 for the elected species of Figs. 5A and 5B, ‘the meandering conductor line comprises a solder paste alloy of tin and bismuth having a melting point in a range of between 120°C to 150°C’ of claim 46 for the elected species of Figs. 5A and 5B, ‘the meandering conductive line comprises a conductive ink or a spiral-shaped conductor’ of claim 49 for the elected species of Figs. 5A and 5B, and ‘the meandering conductive line comprises anisotropic conductive adhesive’ of claim 50 for the elected species of Figs. 5A and 5B.




Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 35-38, the specification appears to lack proper antecedent basis for “a malleable material that permits shaping between a first unbent configuration and a second bent configuration having a bend radius ranging from about .5 to about 2 cm” of claim 35 lines 2-4. That is, paragraph 47 discloses a bend radius of less than 1.0 cm, such as 0.75 cm, or greater than 1.0 cm, such as 2.0 cm, 3.0 cm, etc. such is silent to a bend radius of 0.5 cm as claimed. Thus, the 0.75 to about 2 cm”.
As to claims 35-38, the specification appears to lack proper antecedent basis for “an insulating layer” of claim 35 line 5 for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to an insulating layer for the elected species of Figs. 5A and 5B. Thus, the specification fails to provide proper antecedent basis for “an insulating layer” of claim 35 line 5. Examiner suggests cancelling claim 35 line 5.
As to claims 35-38, the specification appears to lack proper antecedent basis for ‘a conductive line printed on or over the insulating layer,’ for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to the conductive line being printed as well as an insulating layer for the elected species of Figs. 5A and 5B. Thus, the specification fails to provide proper antecedent basis for ‘a conductive line printed on or over the insulating layer,’ for the elected species of Figs. 5A and 5B. Examiner suggests amending as “a conductive lineconfigured to change in length”.
As to claims 43-51, the specification appears to lack proper antecedent basis for “the malleable surgical retractor having a first unbent configuration and a second 0.75 to about 2 cm”.
As to claim 44, the specification appears to lack proper antecedent basis for “malleable surgical retractor comprises a length of between about 25 cm and about 40 cm and comprises a width of between about 2 cm and 5 cm” for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to such dimensions for the elected species of Figs. 5A and 5B. Thus, the specification fails to provide proper antecedent basis for “malleable surgical retractor comprises a length of between about 25 cm and about 40 cm and comprises a width of between about 2 cm and 5 cm” for the elected species of Figs. 5A and 5B. Examiner suggests cancelling or withdrawing claim 44 as drawn to the non-elected species g) of Figs. 7A-7F as disclosed in paragraph 52.
As to claim 45, the specification appears to lack proper antecedent basis for “malleable surgical retractor of claim 43, comprising a thickness of between about 0.5 mm and about 1 mm” for the elected species of Figs. 5A and 5B. That 
As to claim 46, the specification appears to lack proper antecedent basis for ‘the meandering conductor line comprises a solder paste alloy of tin and bismuth having a melting point in a range of between 120°C to 150°C’ for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to the meandering conductor line comprising a solder paste alloy of tin and bismuth having a melting point in a range of between 120°C to 150°C for the elected species of Figs. 5A and 5B. Thus, the specification fails to provide proper antecedent basis for ‘the meandering conductor line comprises a solder paste alloy of tin and bismuth having a melting point in a range of between 120°C to 150°C’ for the elected species of Figs. 5A and 5B. Examiner suggests cancelling claim 46.
As to claim 49, the specification appears to lack proper antecedent basis for ‘the meandering conductive line comprises a conductive ink or a spiral-shaped conductor’ for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to the meandering conductive line comprises a 
As to claim 50, the specification appears to lack proper antecedent basis for ‘the meandering conductive line comprises anisotropic conductive adhesive’ for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to the meandering conductive line comprises anisotropic conductive adhesive for the elected species of Figs. 5A and 5B. Thus, the specification fails to provide proper antecedent basis for ‘the meandering conductive line comprises anisotropic conductive adhesive’ for the elected species of Figs. 5A and 5B. Examiner suggests cancelling claim 50.

Claim Objections
Claim(s) 35, 43, and 45 is/are objected to because of the following informalities:  
Claim 35 line 1 should read “a surgical retractor[[,]] comprising:”.  
Claim 43 line 1 should read “A malleable surgical retractor[[,]] comprising:”.
Claim 45 line 1 should read “malleable surgical retractor of claim 43[[,]] comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 35-38 and 43-51 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 35-38, the “a malleable material that permits shaping between a first unbent configuration and a second bent configuration having a bend radius ranging from about .5 to about 2 cm” of claim 35 lines 2-4 appears to be new matter. That is, paragraph 47 discloses a bend radius of less than 1.0 cm, such as 0.75 cm, or greater than 1.0 cm, such as 2.0 cm, 3.0 cm, etc. such is silent to a bend radius of 0.5 cm as claimed. Thus, “a malleable material that permits shaping between a first unbent configuration and a second bent configuration having a bend radius ranging from about .5 to about 2 cm” of claim 35 lines 2-4 constitutes new matter. Examiner suggests amending claim 35 lines 2-4 as “a malleable material that permits shaping between a 0.75 to about 2 cm”.
As to claims 35-38, the “an insulating layer” of claim 35 line 5 appears to be new matter for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to an insulating layer for the elected species of Figs. 5A and 5B. Thus, the “an insulating layer” of claim 35 line 5 constitutes new matter. Examiner suggests cancelling claim 35 line 5.
As to claims 35-38, ‘a conductive line printed on or over the insulating layer,’ appears to be new matter for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to the conductive line being printed as well as an insulating layer for the elected species of Figs. 5A and 5B. Thus, ‘a conductive line printed on or over the insulating layer,’ constitutes new matter for the elected species of Figs. 5A and 5B. Examiner suggests amending as “a conductive lineconfigured to change in length”.
As to claims 43-51, the “the malleable surgical retractor having a first unbent configuration and a second bent configuration having a bend radius of between about .5 cm and about 2 cm” of claim 43 lines 3-5 appears to be new matter. That is, paragraph 47 discloses a bend radius of less than 1.0 cm, such as 0.75 cm, or greater than 1.0 cm, such as 2.0 cm, 3.0 cm, etc. such is silent to a bend radius of 0.5 cm as claimed. Thus, the “the malleable surgical retractor having a first unbent configuration and a second bent configuration having a bend radius of between about .5 cm and about 2 cm” of claim 43 lines 3-5 constitutes new matter. Examiner suggests amending claim 43 lines 3-5 as “a malleable material that permits shaping between a first unbent 0.75 to about 2 cm”.
As to claim 44, the “malleable surgical retractor comprises a length of between about 25 cm and about 40 cm and comprises a width of between about 2 cm and 5 cm” appears to be new matter for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to such dimensions for the elected species of Figs. 5A and 5B. Thus, the “malleable surgical retractor comprises a length of between about 25 cm and about 40 cm and comprises a width of between about 2 cm and 5 cm” constitutes new matter for the elected species of Figs. 5A and 5B. Examiner suggests cancelling or withdrawing claim 44 as drawn to the non-elected species g) of Figs. 7A-7F as disclosed in paragraph 52.
As to claim 45, the “malleable surgical retractor of claim 43, comprising a thickness of between about 0.5 mm and about 1 mm” appears to be new matter for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to such dimensions for the elected species of Figs. 5A and 5B. Thus, the “malleable surgical retractor of claim 43, comprising a thickness of between about 0.5 mm and about 1 mm” constitutes new matter for the elected species of Figs. 5A and 5B. Examiner suggests cancelling or withdrawing claim 45 as drawn to non-elected species b) of Fig. 2 as disclosed in paragraph 42, non-elected species d) of Fig. 4 as disclosed in paragraph 45, or non-elected species g) of Figs. 7A-7F as disclosed in paragraph 52.
As to claim 46, ‘the meandering conductor line comprises a solder paste alloy of tin and bismuth having a melting point in a range of between 120°C to 150°C’ appears to be new matter for the elected species of Figs. 5A and 5B. That is, the specification 
As to claim 49, ‘the meandering conductive line comprises a conductive ink or a spiral-shaped conductor’ appears to be new matter for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to the meandering conductive line comprises a conductive ink or a spiral-shaped conductor for the elected species of Figs. 5A and 5B. Thus, ‘the meandering conductive line comprises a conductive ink or a spiral-shaped conductor’ constitutes new matter for the elected species of Figs. 5A and 5B. Examiner suggests cancelling claim 49.
As to claim 50, ‘the meandering conductive line comprises anisotropic conductive adhesive’ appears to be new matter for the elected species of Figs. 5A and 5B. That is, the specification and drawings are silent to the meandering conductive line comprises anisotropic conductive adhesive for the elected species of Figs. 5A and 5B. Thus, ‘the meandering conductive line comprises anisotropic conductive adhesive’ constitutes new matter for the elected species of Figs. 5A and 5B. Examiner suggests cancelling claim 50.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 35-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 35 is/are unclear with regards to the missing nouns prior to ‘printed’ in line 6 and ‘to change’ in line 7. Examiner is interpreting this as referring to, and suggests amending as, “a conductive line[[,]] printed on or over the insulating layer, the conductive line configured to change in length responsive to bending or shaping of the surgical retractor between the first unbent configuration and the second bent configuration”.
Claim(s) 36-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari et al. (US 2014/0249520, hereinafter “Ghaffari”) in view of Matsuki et al. (US 2002/0121709, hereinafter “Matsuki”).
As to claims 35, 36, and 38, Ghaffari discloses a surgical retractor (400, Figs. 4A and 4B, ¶124) comprising: a malleable material (material of 402, ¶117) that permits shaping between a first unbent configuration (when 402 is inflated/expanded; ¶117 discloses that 402 is inflatable and/or expandable) and a second bent configuration (when deflated/unexpanded ¶117 discloses that 402 is inflatable and/or expandable); a conductive line (412s, 414) capable of changing in length responsive to bending or shaping of the surgical retractor between the first unbent configuration and the second bent configuration (¶s 120 and 121); and an illumination source (¶124). As to claim 36, Ghaffari discloses that the illumination source accommodates the bending or shaping of the surgical retractor between the first unbent configuration and the second bent configuration (¶s 117 and 124).
Ghaffari is silent to the malleable material having a bend radius ranging from about .5 to about 2 cm; an insulating layer; the conductive line printed on or over the insulating layer; and the illumination source being that is adhered to the surgical retractor. As to claim 36, Ghaffari is silent to the illumination source adheres to an outer surface of the surgical retractor. 
Ghaffari, in another exemplary system, teaches the malleable material having a bend radius ranging from about .5 to about 2 cm (¶10 discloses system use in the pulmonary artery; which has a diameter of 2.72 cm +/- 0.3 cm in normal subjects as evidenced by Edwards NPL, i.e. a radius of approximately 1.36 cm, thus, the bend 
Ghaffari, in an exemplary fabrication process, teaches the conductive line printed on or over the insulating layer (¶181 discloses fabrication involving transfer printing process for electronic structures that are integrated on the surface of the malleable material); and the illumination source being that is adhered to the surgical retractor (¶181 discloses fabrication involving transfer printing process for electronic structures that are integrated on the surface of the malleable material). As to claim 36, Ghaffari teaches that the illumination source adheres to an outer surface of the surgical retractor (¶181 discloses fabrication involving transfer printing process for electronic structures that are integrated on the surface of the malleable material).
Matsuki teaches providing an insulating layer (101, Fig. 1, ¶7), a conductive line (102) soldered on or over the insulating layer (Fig. 1, ¶7). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify that the retractor as disclosed by Ghaffari has a bend radius ranging from about .5 to about 2 cm as taught by Ghaffari in another exemplary system in order to facilitating monitoring and/or verifying the outcome of procedures performed in the pulmonary artery (Ghaffari ¶10). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify that the conductive line and illumination source as disclosed by Ghaffari are constructed such that the conductive line is printed on or over the retractor surface and the illumination source adhered to the surgical retractor as taught by Ghaffari in an exemplary fabrication process in order to use a known 

As to claim 37, the combination of Ghaffari and Matsuki discloses the invention of claim 35.
The combination of Ghaffari and Matsuki does not specifically disclose that the conductive line is capable of compressing or elongating by up to about 20%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the conductive line of the combination of Ghaffari and Matsuki to be capable of compressing or elongating by up to about 20% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the conductive line of the combination of Ghaffari and Matsuki would not operate differently with the claimed capability to compress or elongate by up to about 20% as such is disclosed to stretch on an inflatable and/or expandable material and would function appropriately with the .

Claim(s) 43-45, 47-49, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari.
As to claims 43, 47, 49, and 51, Ghaffari discloses a malleable surgical retractor (400, Figs. 4A and 4B, ¶s 117 and 124) comprising: a meandering conductor line (412s, 414, Figs. 4A and 4B), the malleable surgical retractor having a first unbent configuration (when 402 is inflated/expanded; ¶117 discloses that 402 is inflatable and/or expandable) and a second bent configuration (when deflated/unexpanded ¶117 discloses that 402 is inflatable and/or expandable), wherein the meandering conductor line is to undergo stretching or elongation responsive to transitioning between the first unbent configuration and the second bent configuration (¶117), and wherein the meandering conductor line provides conductive interconnection between end portions of the malleable surgical retractor (Figs. 4A and 4B, ¶121). As to claim 47, Ghaffari discloses that the malleable surgical retractor comprises an integral illumination source (¶124). 
Ghaffari is silent to the meandering conductor line deposited on a surface of the malleable surgical retractor; the malleable surgical retractor having a bend radius of between about .5 cm and about 2 cm. As to claim 49, Ghaffari is silent to the meandering conductive line comprises a conductive ink or a spiral-shaped conductor. As to claim 51, Ghaffari is silent to the integral illumination source is adhered to an outer surface of the malleable surgical retractor.
in an exemplary fabrication process, teaches the meandering conductive line deposited on a surface of the malleable surgical retractor (¶181 discloses fabrication involving transfer printing process for electronic structures that are integrated on the surface of the malleable material). As to claim 49, Ghaffari teaches that the meandering conductive line comprises a conductive ink (¶181 discloses fabrication involving transfer printing process for electronic structures that are integrated on the surface of the malleable material). As to claim 51, Ghaffari teaches that the integral illumination source is adhered to an outer surface of the malleable surgical retractor (¶181 discloses fabrication involving transfer printing process for electronic structures that are integrated on the surface of the malleable material).
Ghaffari, in another exemplary system, teaches the malleable material having a bend radius ranging from about .5 to about 2 cm (¶10 discloses system use in the pulmonary artery; which has a diameter of 2.72 cm +/- 0.3 cm in normal subjects as evidenced by Edwards NPL, i.e. a radius of approximately 1.36 cm, thus, the bend radius of the malleable material would be at most 1.36 cm when inflated within the pulmonary artery).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify that the retractor as disclosed by Ghaffari has a bend radius ranging from about .5 to about 2 cm as taught by Ghaffari in another exemplary system in order to facilitating monitoring and/or verifying the outcome of procedures performed in the pulmonary artery (Ghaffari ¶10). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify that the conductive line and the integral  in an exemplary fabrication process in order to use a known fabrication process transfer printing process for electronic structures that are integrated on the surface of the malleable material (Ghaffari ¶181). 

As to claim 44, the combination of Ghaffari discloses the invention of claim 43.
The combination of Ghaffari does not specifically disclose that the malleable surgical retractor comprises a length of between about 25 cm and about 40 cm and comprises a width of between about 2 cm and 5 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the malleable surgical retractor of the combination of Ghaffari comprises a length of between about 25 cm and about 40 cm and comprises a width of between about 2 cm and 5 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the malleable surgical retractor of the combination of Ghaffari would not operate differently with the claimed length of between about 25 cm and about 40 cm and comprises a width of between about 2 cm and 5 cm and would about 25 cm and about 40 cm and only discloses such for an alternate embodiment to that currently under consideration (¶52). Further, Applicant places no criticality on the claimed range of width of between about 2 cm and 5 cm and only discloses such for an alternate embodiment to that currently under consideration (¶52).

As to claim 45, the combination of Ghaffari discloses the invention of claim 43.
The combination of Ghaffari does not specifically disclose the malleable surgical retractor comprising a thickness of between about 0.5 mm and about 1 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the malleable surgical retractor of the combination of Ghaffari to comprise a thickness of between about 0.5 mm and about 1 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the malleable surgical retractor of the combination of Ghaffari would not operate differently with the claimed comprising a thickness of between about 0.5 mm and about 1 mm as such is disclosed to stretch on an inflatable and/or expandable material and would function appropriately with the claimed values. Further, Applicant places no criticality on the claimed range of about 0.5 mm and about 1 mm, indicating simply that the value is “approximately in the range of 0.5 - 1.0 mm” (¶45).

As to claim 48, the combination of Ghaffari discloses the invention of claim 43.
The combination of Ghaffari does not specifically disclose that a change in the length of the meandering conductive line, in response to the transition between the first unbent configuration and the second bent configuration, ranges from 0 to about 20%. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the change in the length of the meandering conductive line, in response to the transition between the first unbent configuration and the second bent configuration, of the combination of Ghaffari to be from 0 to about 20%. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, change in the length of the meandering conductive line, in response to the transition between the first unbent configuration and the second bent configuration, of the combination of Ghaffari would not operate differently with the claimed range from 0 to about 20% .
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari in view of.
As to claim 46, the combination of Ghaffari discloses the invention of claim 43 as well as the electrical circuit components being electrically coupled (¶121).
The combination of Ghaffari is silent to the meandering conductor line comprises a solder paste alloy of tin and bismuth having a melting point in a range of between 120°C to 150°C.
Matsuki teaches a conductor line (3, 5, 6, 7, 8, Fig. 6D, ¶109) comprises a solder paste alloy of tin and bismuth (¶109) having a melting point in a range of between 120°C to 150°C (¶109 discloses an SnBi layer; which have a melting point of 139[Symbol font/0xB0]C as evidenced by Kang NPL Introduction paragraph 1 for use in bonding electronic devices on a flexible substrate). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify that the meandering conductor line as disclosed by the combination of Ghaffari comprises a solder paste alloy of tin and bismuth having a melting point in a range of between 120°C to 150°C as taught by Matsuki in order to select a known material for providing electrical coupling (Matsuki ¶109) for use in bonding electronic devices on a flexible substrate (Kang NPL Introduction paragraph 1). 

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari in view of Opdahl (Opdahl NPL, 2016 Anisotropic Conductive Adhesives).
As to claim 50, the combination of Ghaffari discloses the invention of claim 43.

Opdahl teaches a conductive line (abstract paragraph 1) comprises anisotropic conductive adhesive (abstract paragraph 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify that the meandering conductive line as disclosed by the combination of Ghaffari comprises anisotropic conductive adhesive as taught by Opdahl in order to select a known material to allow electrical connection across a mechanical assembly with low temperature and high interconnect density capabilities (abstract paragraph 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775